Citation Nr: 1618051	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-29 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints.

2.  Entitlement to service connection for bilateral heel spurs. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1997 to September 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In that rating decision, the RO denied entitlement to service connection for shin splints and heel spurs.

In November 2012 and September 2015, the Board remanded the case to the RO for further development and adjudicative action.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the competent evidence of record indicates a diagnosis of shin splints in service and during the pendency of the Veteran's claim.

2.  The competent evidence of record does not indicate a diagnosis of bilateral heel spurs.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral shin splints have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for entitlement to service connection for bilateral heel spurs have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in a January 2006 letter that was provided before the September 2006 initial adjudication of the claims.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and afforded him three VA examinations, one in March 2006, one in March 2013, and the last in November 2015.  These examinations are adequate on which to decide the claims, when considered together, because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The agency of original jurisdiction (AOJ) substantially complied with the September 2015 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Service Connection

The Veteran seeks service connection for bilateral shin splints and bilateral heel spurs.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is a Persian Gulf veteran, and as such, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 must be considered.  Under these provisions, VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.   38 U.S.C.A. § 1117(a)(2)(B).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b).
For purposes of establishing service connection, a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  More recently, the Court clarified that when the record contains evidence of a disability prior to a Veteran filing a claim for that disability, the evidence of disability is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (considering the application of McClain on a diagnosis predating the filing of a claim).  The Court in Romanowsky added that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  Id. at 294.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.
Shin Splints

A review of the service treatment records (STRs) is positive for evidence of shin splints.  In April 2001, the Veteran was diagnosed with bilateral shin splints.  The treating doctor noted that the Veteran had a history of shin splints and had experienced symptoms for two weeks.  The doctor also noted that the Veteran's running shoes were worn out and should be replaced.  The Veteran complained of shin splints again in March 2004.  A treatment note from March 2004 indicated that shin splints are part of the Veteran's medical history. 

The Veteran was examined in March 2006.  The VA examiner diagnosed the Veteran with bilateral shin splints.  The VA examiner's report indicates no localized tenderness, swelling, deformity, or instability in either the left or right tibia.  Imaging from this examination failed to show degenerative changes or soft tissue abnormality in either the tibia or fibula.  The examiner noted that the Veteran has limitation in running, jogging, and fast pace walking due to discomfort in both legs and shin area.  

The Veteran was examined again in March 2013.  The Veteran stated that he was diagnosed with shin splints in 2003 and was treated with limited duty and Ibuprofen that lasted several weeks.  His symptoms reoccurred when he ran.  The Veteran contended that when he is engaged in strenuous activity, he gets shin splints.  The examiner observed the x-rays of the tibia and fibula taken in 2006 were read as normal and the Veteran was under no treatment for shin splints at that time.

The VA examiner confirmed a diagnosis of bilateral shin splints dating to 2003 that had resolved.  The imaging from this encounter indicated normal bilateral legs and did not show either fracture or soft tissue abnormality.  The examiner indicated that the Veteran's shin splints were asymptomatic unless he engages in running for exercise.  At those times his symptoms were relieved by NSAIDs and icing.  The VA examiner concluded that the Veteran's shin splints were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the examination on that date did not indicate a current condition of shin splints, and the treatment records did not indicate treatment for shin splints after 2003. 

The Veteran was examined by VA again in November 2015.  Again the VA examiner diagnosed the Veteran with bilateral shin splints dating to 2003 that have resolved.  The VA examiner noted no objective evidence of leg conditions on examination, only subjective complaints of intermittent pain, and no current treatment.  The VA examiner concluded that the Veteran's shin splints were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner supported this conclusion by pointing out the lack of objective evidence, no evidence of ongoing treatment or evaluation, and only subjective complaints of intermittent pain.  

The Board observes that the March 2013 and November 2015 VA examiners appear to be indicating that the March 2006 VA examiner's diagnosis of shin splints is not supported by the objective evidence of record, to include the negative images of the tibia and fibula and the lack of objective findings on examination.  Thus the conclusion is that the Veteran does not have a current disability or current diagnosis of shin splints.  However, the Board observes that the March 2006 VA examiner noted that the Veteran has limitation in running, jogging, and fast pace walking due to discomfort in both legs and shin area.  This suggests that the Veteran continues to experience shin splints, like he did during service, when he runs, jogs, or walks at a fast pace.  This is consistent with his STRs which noted shin splints after physical training.  
 
The Veteran has continuously reported intermittent pain due to shin splints when performing physical activity involves his legs.  The Veteran was diagnosed with shin splints in service.  The post-service evidence indicates that he continues to experience shin splints.  Even though the Veteran's shin splints may have resolved, the requisite elements for service connection are present.  The Veteran was diagnosed with shin splints during the pendency of the claim in March 2006.  Providing the Veteran the benefit of the doubt, the evidence is at least in relative equipoise and the benefit-of- the-doubt rule applies as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Heel Spurs

A review of the STRs is negative for a diagnosis of heel spurs.  The Board's September 2015 remand noted that a treatment note indicated that the Veteran's lower back pain may be related to heel spurs or plantar fasciitis.  However, the October 2003 treatment note says that the Veteran's provider "suspect(ed) heel spur(s) or plantar fasciitis."  This wording indicates that the physician's assistant evaluating the Veteran was merely noting possible diagnoses, not diagnosing the Veteran with heel spurs at this time.  Later in October 2003, imaging of the Veteran's left foot did not reveal heel spurs or otherwise indicate the possible presence of heel spurs.  While being treated for back pain in March 2004, the Veteran's doctors noted a history of foot pain, but put a question mark next to this note.  No subsequent treatment records indicate a diagnosis of heel spurs during the Veteran's service.  

The Veteran was examined in March 2006 pursuant to his claim for service connection.  The March 2006 VA examiner diagnosed the Veteran with heel spurs.  Examination of both of the Veteran's feet showed no hindfoot valgus deformity, no pain on pressure on the heel spur area, and no pain on manipulation.  Imaging of the Veteran's bilateral heels showed no evidence of arthritic changes or other significant abnormality.  

The Veteran was examined again in March 2013.  The VA examiner did not diagnose the Veteran with heel spurs.  The VA examiner explained that the despite the Veteran's claims that his heel spurs were diagnosed in 2003 or 2004, the October 2003 imaging from Fort Sill was read as normal, there is no record of imaging from active duty service that documents heel spurs, and the imaging from the March 2006 VA examination does not show heel spurs.  Imaging taken pursuant to the November 2013 VA examination revealed no calcaneal spurs.  Because the in-service x-rays did not support a finding of heel spurs in-service, the March 2006 x-ray imagining did not support a diagnosis of heel spurs, and the March 2013 imagining did not reveal calcaneal spurs, the VA examiner concluded that the Veteran's claimed heel spurs were less likely than not incurred in or caused by the claimed in-service event, injury, or illness.  
The Veteran was examined for heel spurs again in November 2015.  Again, the November 2015 VA examiner did not diagnose the Veteran with heel spurs.  Instead, the VA examiner recorded the Veteran's claimed medical history as a 2002 diagnoses of heel spurs with only a treatment of Motrin and rest.  The November 2015 VA examiner concluded that it was less likely than not that the Veteran's claimed heel spurs were incurred in or caused by a claimed in-service injury, event, or illness.  The VA examiner explained that there was no objective evidence of heel spurs on examination, there was a long interval without evidence of evaluation or treatment, and the Veteran's gait was normal without shoe inserts.  

The Veteran does not have a diagnosis of heel spurs in-service.  The mere suggestion of a possibility of heel spurs is not sufficient to support a claim for service connection.  Further, the March 2013 VA examiner reviewed objective imaging from the Veteran's service and concluded that the Veteran did not have heel spurs in service.  Thus, there is not sufficient evidence of an in-service event or injury element to grant the Veteran's claim.  

Further, the most probative evidence does not support a finding that the Veteran has a post-service diagnosis of heel spurs.  As explained by the March 2013 VA examiner, the March 2006 diagnosis of heel spurs was not supported by the objective evidence of record (lack of findings on physical examination and negative imaging studies).  Thus, the Board affords this diagnosis little probative value.  The Board finds the March 2013 and November 2015 VA examiners' conclusions that the Veteran does not currently have heel spurs to be probative as they are based on objective testing; i.e. negative imaging studies and lack of finding on physical examination.  Accordingly, because there was no post-service diagnosis of heel spurs, the claim must be denied, as service connection requires evidence that establishes that the Veteran currently has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Because the Veteran served in the Persian Gulf, the Board has considered the provisions of 38 U.S.C.A. § 1117.  However, the Veteran's heel pain is not undiagnosed.  The November 2015 VA examiner diagnosed the Veteran's bilateral heel and foot pain as relating to his bilateral flat foot (pes planus) and arthritic conditions.  However, the Veteran specifically filed a claim for, the RO has only developed for, and the Board has only considered a claim for bilateral heel spurs.  By denying the Veteran's claim for service connection for bilateral heel spurs, the Board is not addressing any claim for compensation the Veteran may have for his bilateral flat feet.

The preponderance of the evidence weighs against a finding that the Veteran has bilateral heel spurs that are related to service.  Therefore, the benefit of the doubt rule does not apply.  The Veteran's claim for bilateral heel spurs must be denied. 


ORDER

Service connection for bilateral shin splints is granted.

Service connection for bilateral heel spurs is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


